      .
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                               FILED
                                                                                                                   JAN3 12020
                                         UNITED STATES DISTRICT Col R1L                                               . •·
                                                                    .                                   s     ~~- v.~. l)lorttl.i I.OURT
                                            SOUTHERN DISTRICT OF CALIFORNIA                             8 $UTH RN DISTRICT OF CALIFORNIA
                                                                                                                 -                   DEPUTY
                 UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                    V.                                  (For Offenses Committed On or After November 1, 1987)
                  CARLIE JOE BENTLEY (1)
                                                                           Case Number:          3:19-CR-00536-AJB

                                                                        Robert A. Garcia
                                                                        Defendant's Attorney
USM Number                          08881-508
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)           One of the Superseding Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                           Count
18:2423(a),(f)(l); 18:2428 -Transportation With Intent To Engage In Criminal Sexual Activity;                                   ls




    The defendant is sentenced as provided in pages 2 througb                     6            of this judgment.
The sentente is imposed pursuant to the Sentencing Reform Act of I 984.
D     The defendant has been found not guilty on count( s)

lg]   Count(s)     Remaining count is                                        dismissed on the motion of the United States.
                  ----=----------
lg]   Assessment: $100.00


lg]   NTA Assessment*:$ 5,000.00 - Waived

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI Fine waived            IZI Forfeiture pursuant to order filed        1/2/2020                     , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                   HON. ANTHONY J. BAT  LIA
                                                                   UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 CARLIE JOE BENTLEY (I)                                                   Judgment - Page 2 of6
CASE NUMBER:               3: 19-CR-00536-AJB



                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 136 months as to count ls




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 181   The court makes the following recommendations to the Bureau of Prisons:
       Designation to the Mid-Atlantic Region ofthe United States, FMC Lexington to facilitate family
       visits.




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant must surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ _ AM.                         on
                                                                   ------------------,--
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on
                                                                         to - - - - - - - - - - ~ - - - -
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                  3:19-CR-00536-AJB
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               CARLIE JOE BENTLEY (1)                                                        Judgment - Page 3 of 6
     CASE NUMBER:             3: 19-CR-00536-AJB

                                                 SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 15 years

                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise .ordered by the court.
          •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.   •  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5.   IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                          3: 19-CR-00536-AJB
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                  CARLIE JOE BENTLEY (I)                                                                  Judgment - Page 4 of 6
  CASE NUMBER:                3: l 9-CR-00536-AJB


                                       STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frarue.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to fmd full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least l O days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

I 0. The defendant must not own, possess; or have access to a firearm, .ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3: 19-CR-00536-AJB
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:             CARLIE JOE BENTLEY (1)                                                   Judgment - Page 5 of 6
 CASE NUMBER:           3:19-CR-00536-AJB

                                 SPECIAL CONDITIONS OF SUPERVISION



1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

2. Submit to a search of person, property, house, residence, office, vehicle, papers, cellular phone, computer or
   other electronic communication or data storage devices or media effects, conducted by a United States
   Probation Officer or any federal, state, or local law enforcement officer, at any time with or without a warrant,
   and with or without reasonable suspicion. Failure to submit to such a search may be grounds for revocation;
   you shall warn any other residents that the premises may be subject to searches pursuant to this condition.

3. Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any other
   electronic communications or data storage devices or media, and effects to search at any time, with or without
   a warrant, by any law enforcement or probation officer with reasonable suspicion concerning a violation of a
   condition of probation/supervised release or unlawful conduct, and otherwise in the lawful discharge of the
   officer's duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to submit to a search may be grounds for
   revocation; you must warn any other residents that the premises may be subject to searches pursuant to this
   condition.

4. Consent to third party disclosure to any employer, potential employer, concerning any restrictions that are
   imposed by the court.

5. Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C. § 1030(e)(l)), which can
   communicate data via modem, dedicated connections or cellular networks, and their peripheral equipment,
   without prior approval by the court or probation officer, all of which are subject to search and seizure. The
   offender must consent to installation of monitoring software and/or hardware on any computer or computer-
   related devices owned or controlled by the offender that will enable the probation officer to monitor all
   computer use and cellular data. The offender must pay for the cost of installation of the computer software.

6. Not associate with, or have any contact with, any known sex offenders unless in an approved treatment and/or
   counseling setting.

7. Not have any contact, direct or indirect, either telephonically, visually, verbally or through written material, or
   through any third-party communication, with the victim or victim's family, without prior approval of the
   probation officer.

8. Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18, unless
   in the presence of a supervising adult who is aware of the offender's deviant sexual behavior and nature of
   offense and conviction, with the exception of the offender's biological children, unless approved in advance by
   the probation officer.

9. Not accept or commence employment or volunteer activity without prior approval of the probation officer, and
   employment should be subject to continuous review and assessment by the probation officer.



                                                                                               3: 19-CR-00536-AJB
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             CARLIE JOE BENTLEY (1)                                                  Judgment - Page 6 of 6
CASE NUMBER:           3:19-CR-00536-AJB


10. Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public
    swimming pool, arcade, daycare center, carnival, recreation venue, library and other places primarily
    frequented by persons under the age of 18, without prior approval of the probation officer.

11. Not possess or view any materials such as videos, magazines, photographs, computer images or other matter
    that depicts "sexually explicit conduct" involving children as defined by 18 USC § 2256(2) and/or "actual
    sexually explicit conduct" involving adults as defined by 18 USC§ 2257(h)(l), and not patronize any place
    where such materials or entertainment are the primary material or entertainment available.

12. Complete a sex offender evaluation, which may include periodic psychological, physiological testing, and
    completion of a visual reaction time (VRT) assessment, at the direction of the court or probation officer. If
    deemed necessary by the treatment provider, the offender shall participate and successfully complete an
    approved state certified sex offender treatment program, including compliance with treatment requirements
    of the program. The Court authorizes the release of the presentence report, and available psychological
    evaluations to the treatment provider, as approved by the probation officer. The offender will allow reciprocal
    release of information between the probation officer and the treatment provider. The offender may also be
    required to contribute to the costs of services rendered in an amount to be determined by the probation officer,
    based on ability to pay. Polygraph examinations may be used following completion of the formal treatment
    program as directed by the probation officer in order to monitor adherence to the goals and objectives of
    treatment and as a part of the containment model.

13. Reside in a residence approved in advance by the probation officer, and any changes in residence shall be pre-
    approved by the probation officer.




                                                                                             3:19-CR-00536-AJB
